internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-121165-98 date date company manager shareholders property state a b c d e f plr-121165-98 dear this letter responds to your letter dated date submitted on behalf of company requesting a ruling that the rental income received by company from the property is not passive_investment_income within the meaning of sec_1362 company represents the following facts company was incorporated in state on a company and its shareholders intend to elect under sec_1362 to be an s_corporation effective b company leases the property to various commercial tenants under long-term_contracts company's shareholder-officers devote their full time to the rental activities of company and other related corporations manager with the same owners as company and with c full-time non-owner employees provides management and maintenance services to company and other related corporations through manager as well as a variety of independent contractors company provides various services in its real_estate leasing and management business these services include but are not limited to the maintenance of the buildings' structural_components and systems such as exteriors roofs heating and air conditioning plumbing sprinklers and fire alarms routine cleaning and repairs maintenance of outside lighting sidewalks and parking lots landscaping snow removal and supervision of tenant improvements in addition to the services provided to tenants company handles the usual marketing leasing and administrative functions involved in managing real_estate company received or accrued approximately d in rents and paid_or_incurred approximately e in relevant expenses for f on the property sec_1362 a provides that except as provided in sec_1362 g a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive investment plr-121165-98 income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents company receives from the property will not be passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's eligibility to elect s_corporation status further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending you the original of this letter and copies to company and to the second authorized representative plr-121165-98 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries encl copy for sec_6110 purposes
